Citation Nr: 1325739	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  06-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed due to a service-connected respiratory disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to June 1985.

This matter arises to the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that in pertinent part denied an application to reopen a claim for service connection for obstructive sleep apnea (hereinafter: OSA).

In a May 2009 decision, the Board reopened and remanded this matter for further development. In October 2010 and again in August 2012, the Board again remanded the claim for additional development. 

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

The preponderance of the probative medical evidence is against direct and secondary service connection for OSA.


CONCLUSION OF LAW

OSA was not incurred in or aggravated by active service, nor is it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012); § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, adequate notice was not provided prior to the initial May 2004 VA decision; however, since then, adequate notice has been provided and a supplemental statement of the case has been issued.  Moreover, any timing error committed with respect to adequate notice is harmless given that service connection is being denied and no disability rating or effective date will be assigned with respect to OSA. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA outpatient treatment records.  The claimant was afforded a VA medical examination.  The VA examination report contains sufficient details and is adequate for rating purposes.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (where VA undertakes to provide an examination (even where VA is not statutorily obligated to provide one) the Board erred in failing to ensure that the examination was adequate or to otherwise notify the Veteran why it would not provide the promised examination).  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Federal Circuit has stressed that continuity of symptomatology, as discussed at 38 C.F.R. § 3.303 (b), establishes the link, or nexus, between the current disease and active service and serves as the evidentiary tool to confirm the existence of a chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 
  
  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Because the claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, as that version favors the Veteran.

The Veteran's Service Treatment Reports (STRs) reflect that he was sound at entry.  He weighed 176 pounds.  During active service he frequently complained of breathing troubles.  An April 1985 report notes that these are musculoskeletal in nature.  

A May 1985 separation examination report reflects that the Veteran completed a medical history questionnaire and checked "yes" to a history of pertinent medical problems.  He acknowledged a history of asthma, shortness of breath, pain or pressure in chest, chronic cough, and recent weight gain or loss.  He weighed 154 pounds.  

In September 1986, the Veteran requested service connection for a respiratory problem.  In July 1988, the RO granted service connection for a bronchial-related disability. 

In October 1995, the Veteran weighed 205 pounds.  

In January 1996, the Veteran was hospitalized for sleep apnea.  The admission diagnoses included vascular headaches, hypertension, obesity, and hyperlipidemia.  A sleep study was negative for OSA.  An echocardiogram revealed mild left ventricle hypertrophy.  He weighed 224 pounds.  That same month, he requested service connection for sleep apnea that he claimed was related to his service-connected respiratory disability.  

An April 1996 VA pulmonary function test showed severe obstruction, small airways dysfunction, and severe restriction.  An April 1996 VA compensation examination report offers a diagnosis of obstructive pulmonary disease.  The physician mentioned that chronic obstructive pulmonary disease does not cause sleep apnea, but can compound it.  The Veteran weighed 220 pounds.

In June 1996, the RO denied service connection for OSA (on a not-well-grounded basis), but granted an increase to 30 percent for obstructive airway disease.  

A February 2003 VA compensation examination report reflects that the Veteran weighed 249 pounds.   The diagnosis was restrictive lung disease with shortness of breath. 

In May 2003, the RO granted an increased, 60 percent, disability rating for obstructive pulmonary disease.

A September 2003 VA pulmonary clinic report notes a history of restrictive lung disease.  The physician explained, "Morbid obesity is the most likely cause with resulting sleep apnea."  

A December 2006 VA outpatient treatment record notes that the Veteran's OSA is due to obesity; however, hypoxia at night and the need for CPAP (continuous positive airway pressure) or oxygen could be due to worsening COPD.

An April 2010 VA compensation examination report reflects that a restrictive airway disease was present, but no obstructive airway disease was shown.  The physician offered this: 

     [N]o evidence of significant current obstructive lung disease.  Further, I'm not certain that this was ever clearly established in the initial evaluations for this...In any event there is no evidence at this time of significant obstructive lung disease.  I can therefore render no opinion on how such a process might affect his OSA. 

In October 2010, the Board requested another examination and nexus opinion.  

A January 2011 VA compensation examination report reflects that the Veteran then weighed 265 pounds.  The report also reflects that the Veteran's sleep apnea is not caused by or a result of obstructive lung disease.  A VA physician opined that the Veteran "has restrictive lung disease...not negatively impacted by Obstructive [sic] sleep apnea which is an upper airway issue."  The VA examiner further noted that the Veteran's sleep apnea "is more likely due to that condition veteran reports signifigant [sic] weight gain which would contribute to his worsening sleep apnea.  [T]his is again not due to veterans [sic] lung disease." 

In July 2012, the Veteran's representative asked whether the service-connected lung condition might aggravate OSA.  In August 2012, the Board remanded the case for an addendum opinion addressing aggravation and re-addressing direct service connection

In September 2012, the January 2011 VA examining physician reviewed the pertinent history and then supplied the requested answers.  The physician concluded that the Veteran does have OSA, as shown by a continuing need for a CPAP device.  The VA physician concluded that it is unlikely that OSA was caused by or began during active service.  The rationale supporting is that in this case, OSA is due to obesity.  Obesity is not service-connected and did not arise during active service.  The physician noted, "[I]t does appear that his subsequent time post military service is when he greatly increased his body mass.  The OSA is directly linked to body mass and obesity."  

Next, the VA physician explained that it is unlikely that a service-connected respiratory disability could aggravate OSA.  The rationale is that the service-connected respiratory disease affects the lower airway, while OSA affects only the upper airway.  Therefore, OSA is not aggravated by a restrictive lung disease nor is OSA a natural progression of a restrictive lung disease. 

Reviewing all the evidence, the Board finds that OSA is not shown during service or for years after separation from service in 1985.  OSA did not begin during service or for years thereafter.  The weight of medical evidence shows that OSA is not directly due to service, but rather is due to weight gain in the years after service.  It is noteworthy that the Veteran weighed only 154 pounds when he separated from service in 1985.  When the Veteran was diagnosed with OSA in 1996 he weighed 224 pounds.  The note on the September 2003 VA clinic report indicated that "Morbid obesity is the most likely cause with resulting sleep apnea." The December 2006 VA outpatient treatment record also contained the finding that the Veteran's OSA is due to obesity.  The VA examiner in September 2012 specifically indicated that OSA was directly linked to body mass and obesity and noted that the Veteran's subsequent time post military service is when he greatly increased his body mass.  These medical findings all weigh heavily against any claim for direct service connection for OSA.  

Turning to the question of whether a service-connected lung condition may cause or aggravate the OSA, the Board also finds that the weight of the medical opinions is against such a claim.
 
The Board must address the competency, credibility, and probative value of the evidence offered above.  The above-mentioned medical opinions are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  The Veteran is competent to report his symptoms and what doctors have told him, however he is not a medical professional competent to diagnosis his condition or to give a medical opinion on what caused or aggravated his OSA. 

In this case, the April 1996 VA medical opinion indicating, generally, that chronic obstructive pulmonary disease "can compound" OSA provides possible support for the Veteran's allegation that a service-connected disability might have caused or aggravated OSA.  The December 2006 VA medical opinion is ambiguous, but could possibly be interpreted as favorable.  These medical opinions lose some probative weight when they are general, and not specific to the Veteran's individual case, and when they are ambiguous.  Furthermore, these medical opinions lose even more probative weight when they are not supported by rationale from the medical professional.   As noted in Nieves-Rodriguez, 22 Vet. App. at 301, a medical opinion that contains only data and conclusions is not clear enough for a lay adjudicator to understand and therefore can be accorded no weight. 

On the other hand, the recent (September 2012) VA medical opinion, which indicated that it was unlikely that the service-connected respiratory disability could aggravate the Veteran's OSA, is also accompanied by a clear and convincing supporting rationale.  The VA examiner supported his conclusion that aggravation was unlikely by discussing how the service connected respiratory disorder impacted the lower airway, while OSA affects only the upper airway.  The examiner concluded that it was unlikely that the service-connected condition aggravated the OSA, and that the OSA was not the natural progression of the restrictive lung disease.  Because of its clear and convincing supporting rationale, the September 2012 medical opinion is more probative and will be accorded significant weight in the matter.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 53.  The claim for service connection for OSA must therefore be denied. 
\

ORDER

Service connection for OSA is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


